            Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                        )
NATIONAL REVIEW, INC.                                   )
                                                        )
                                                        )
                Plaintiff,                              )
                                                        )
       v.                                               ) Civil Action No.: 20-cv-11968
                                                        )
BRETT A. MACDONALD                                      )
                                                        )
                                                        )
                Defendant.                              )
                                                        )

                                         COMPLAINT

       National Review, Inc. publishes National Review, renowned internationally as a leading

conservative editorial magazine and website, and is the owner of the trademarks NATIONAL

REVIEW and NR. Brett A. MacDonald (“MacDonald”) is using the name and marks

NATIONALIST REVIEW and NR in connection with a website, without right or authorization

and in violation of law. MacDonald has acted intentionally to misappropriate, trade on, and

wrongfully profit from the goodwill and reputation of National Review, Inc. (“National

Review”). MacDonald’s use of National Review’s trademarks poses a risk of causing confusion

and diverting consumers away from National Review.

                                            PARTIES

       1.       Plaintiff, National Review, is a New York corporation with a place of business at

19 West 44th Street, New York, NY.

       2.       Defendant, MacDonald, is an individual who, on information and belief, resides

and conducts business at 16 Longbow Road, Danvers, MA.
            Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 2 of 11



                                 JURISDICTION AND VENUE

       3.       The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 (federal

question) and 1338 (trademark, and unfair competition claims). The federal claims include

infringement and unfair competition under the Lanham Act.

       4.       This Court has jurisdiction over the state law and common law claims under the

doctrine of supplemental jurisdiction. 28 U.S.C. § 1367. The state and common law claims arise

from or are substantially related to the acts giving rise to the federal claims.

       5.       This Court has personal jurisdiction over MacDonald because he conducts

business in Massachusetts, has committed acts of infringement in Massachusetts, and has

committed acts of unfair competition in Massachusetts.

       6.       Venue in this district is proper under 28 U.S.C. § 1391(b)(2) because a substantial

part of the infringing activity and unfair competition occurred and continues to occur in

Massachusetts, and under 28 U.S.C. §§ 1391(c) because MacDonald has a place of business in

Massachusetts.

                                   FACTUAL BACKGROUND

                             National Review’s Use of Its Trademarks

       7.       National Review was founded by William F. Buckley Jr. in 1955, and it has used

its NATIONAL REVIEW and NR trademarks (“National Review’s marks”) for decades.

       8.       National Review is the owner of federal trademark registrations for NATIONAL

REVIEW, U.S. Reg. No. 4048408, and NATIONAL REVIEW ONLINE, U.S. Reg. No.

4048423. These registrations are incontestable, having at least five years of continuous use in

commerce.



                                                  2
             Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 3 of 11



        9.       National Review has published its magazine of the same name continuously for

the last 65 years.

        10.      National Review has, since 1999, maintained a vigorous, oft-visited website, at

nationalreview.com, offering information, news and commentary, some of which appear in the

magazine, and some of which appear only on the website. The National Review’s marks are

regularly used in its magazine—both print and digital—and on its website.

        11.      Together, National Review’s magazine and website define the modern

conservative movement and enjoy broad allegiance among American conservatives.

        12.      National Review has invested considerable time, money, and effort in promoting

its marks, both registered and unregistered. Through these efforts, National Review has

developed substantial recognition and goodwill in its marks.

        13.      Due to the high profile that National Review’s magazine and website have

acquired nationwide, MacDonald inevitably had actual notice of the National Review

trademarks.

                                 MacDonald’s Unlawful Conduct

        14.      MacDonald received notice of National Review’s marks from its attorney by a

cease-and-desist letter dated August 21, 2020. It is apparent, however, from MacDonald’s use on

his website of the designations Nationalist Review and NR that he knew of, and deliberately

copied, National Review’s marks.

        15.      As of the date of this complaint, MacDonald uses “Nationalist Review” on each

page of his website, at nationalistreview.net, and maintains a “Donate to NR” webpage on the

site.



                                                  3
          Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 4 of 11



       16.     By these uses, among others, MacDonald has engaged in conduct calculated to

heighten public confusion between his website and National Review’s magazine and website.

       17.     An exchange of correspondence between the parties led MacDonald to

discontinue some but not all uses of “NR” on his website, but, despite National Review’s

demand that he cease, MacDonald continues to the present day to use both Nationalist Review

and NR.

       18.     MacDonald is thereby willfully and purposefully using names and marks close to

(Nationalist Review) or identical to (NR) those owned by National Review for his own

competing services to create a false impression that MacDonald and his website are affiliated or

related to National Review and National Review’s services, or that MacDonald is an incarnation

of National Review’s business.

       19.     MacDonald’s unauthorized use of National Review’s marks in connection with

the same services offered by National Review has caused and will continue to cause consumer

confusion and harm to National Review’s reputation in the marketplace.

       20.     MacDonald’s unauthorized use of the National Review’s marks is deceptive to

consumers and has caused and will continue to cause confusion as to the source of the services

offered in connection with MacDonald’s marks.

       21.     MacDonald’s unauthorized use of National Review’s marks injures National

Review by falsely associating MacDonald with National Review and depriving National Review

of the rights in its mark, thereby harming its reputation and creating confusion among the public.

       22.     MacDonald’s infringement of National Review’s marks has been willful, wanton,

reckless, and in total disregard for National Review’s rights.



                                                 4
           Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 5 of 11



                                  FIRST CAUSE OF ACTION

 Federal Trademark Infringement in Violation of Section 32(1) and 43(a) of the Lanham Act
                            (15 U.S.C. §1114 and 1125(a))

       23.     National Review repeats each allegation contained in the preceding paragraphs.

       24.     MacDonald uses and has used deceptively similar or identical versions of

National Review’s marks in connection with services and solicitations for advertising, without

authorization from National Review.

       25.     MacDonald’s unauthorized use of National Review’s marks in connection with

services similar to National Review’s constitutes trademark infringement in violation of Section

32(1) of the Lanham Act, codified at 15 U.S.C. §1114 (1), and Section 43(a) of the Lanham Act,

codified as 15 U.S.C. §1125(a)(1)(A).

       26.     MacDonald’s unauthorized use of National Review’s marks is intended to cause,

has caused, is causing, and is likely to continue to cause confusion, or to cause mistake or to

deceive.

       27.     MacDonald’s unauthorized use of the National Review’s marks are causing

substantial and irreparable injury to National Review, which injury cannot be accurately

computed at this time, and will continue to cause substantial injury unless MacDonald’s use of

the said marks is enjoined by this Court.

       28.     By reason of the foregoing, National Review has been damaged, and National

Review is entitled to injunctive relief and damages in an amount to be proven at trial.

                                SECOND CAUSE OF ACTION

                 Federal Unfair Competition and False Designation of Origin
                    in Violation of the Lanham Act (15 U.S.C. §1125(a))

       29.     National Review repeats each allegation contained in the preceding paragraphs.

                                                 5
           Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 6 of 11



          30.   MacDonald’s unlawful acts constitute use in commerce.

          31.   MacDonald’s unlawful acts are likely to cause confusion, or to cause mistake, or

to deceive as to affiliation, connection, or association of MacDonald’s website with National

Review as to the origin, sponsorship, or approval of MacDonald’s services.

          32.   MacDonald has engaged in unlawful acts that constitute unfair competition and

false designation of origin in violation of § 43(a) of the Lanham Act, codified at 15 U.S.C.

1125(a).

          33.   MacDonald’s unauthorized use of the National Review’s marks are causing

substantial and irreparable injury to National Review, which injury cannot be accurately

computed at this time, and will continue to cause substantial injury unless MacDonald’s use of

the said marks is enjoined by this Court.

          34.   By reason of the foregoing, National Review has suffered monetary damages and

loss of goodwill.

          35.   MacDonald’s conduct as described above has been willful, wanton, reckless, and

in total disregard for National Review’s rights.

                                 THIRD CAUSE OF ACTION

                            Trademark Dilution, 15 U.S.C. § 1125(b)

          36.   National Review repeats each allegation contained in the preceding paragraphs.

          37.   National Review’s marks are distinctive and famous, and have been used by

National Review for decades for information, news and commentary in the field of current

events.




                                                   6
          Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 7 of 11



        38.     MacDonald began using deceptively similar or identical versions of National

Review’s marks after National Review’s trademarks became famous, thereby causing dilution of

those marks in violation of 15 U.S.C. § 1125(c).

        39.     MacDonald uses deceptively similar or identical versions of National Review’s

marks in connection with a website whose writing is less measured, whose analysis of events is

less supported by facts, whose outlook is unmistakably extreme, and whose apparent purpose is

inflammatory, as opposed to National Review’s magazine and website.

        40.     These attributes cause confusion and weaken, blur and tarnish National Review’s

marks. National Review’s reputation is injured by having its marks and the goodwill associated

with them confused or mistakenly associated with articles or commentary of a lesser, or at the

least, very different quality.

        41.     Because of MacDonald’s conduct, National Review has suffered, and unless his

conduct is preliminarily and permanently enjoined, will continue to suffer, actual damages and

irreparable harm, as to which it has no adequate remedy at law.

                                  FOURTH CAUSE OF ACTION

                                 Trademark Dilution, M.G.L. c. 110H

        42.     National Review repeats each allegation contained in the preceding paragraphs.

        43.     MacDonald’s conduct is likely to dilute the distinctive quality of the National

Review marks and otherwise cause injury to its reputation.

        44.     MacDonald’s conduct began long after National Review’s marks became

distinctive, and constitutes trademark dilution in violation of M.G.L. c. 110H § 13.




                                                 7
          Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 8 of 11



         45.   MacDonald’s use of National Review’s marks has caused and is causing

irreparable injury to National Review, for which it has no adequate remedy at law, and will

continue to do so unless MacDonald is enjoined by the Court.

         46.   Because of MacDonald’s conduct, National Review has suffered, and unless his

conduct is preliminarily and permanently enjoined, will continue to suffer, actual damages and

irreparable harm, as to which it has no adequate remedy at law.

                                 FIFTH CAUSE OF ACTION

      Unfair Competition and Trademark and Trade Name Infringement in Violation of
                               Massachusetts Common Law

         47.   National Review repeats each allegation contained in the preceding paragraphs.

         48.   National Review owns and enjoys common law rights in the National Review’s

marks, which are superior to any rights that MacDonald may claim to any similar marks or trade

names.

         49.   MacDonald’s unauthorized use of the MacDonald mark in connection with news

and commentary services has been committed knowingly in order to capitalize on and

misappropriate National Review’s valuable goodwill in its marks that it created through

widespread usage of its mark over many years.

         50.   MacDonald’s unauthorized use of National Review’s marks has caused and is

likely to continue to cause confusion or mistake or to deceive consumers as to the source or

origin of such services.

         51.   MacDonald’s acts and conduct constitute trademark infringement in violation of

Massachusetts common law.




                                                8
         Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 9 of 11



       52.     MacDonald’s acts and conduct constitute unfair competition, willful, unfair and

deceptive acts or practices within the Commonwealth of Massachusetts and in violation of

Massachusetts common law.

       53.     MacDonald’s wrongful and infringing activities have intended to cause, have

caused, and unless enjoined by this Court will continue to cause, irreparable injury and other

damage to National Review’s business, reputation, and goodwill.

       54.     As a result of MacDonald’s acts alleged above, National Review is entitled to

damages in an amount to be proven at trial.

       55.     By reason of the foregoing, National Review has been damaged and is suffering,

and will continue to suffer, irreparable harm, and is entitled to injunctive relief and damages.

                                  SIXTH CAUSE OF ACTION

Unfair Competition and Deceptive Trade Practices in Violation of M.G.L. Ch. 93A § 2 and 11

       56.     National Review repeats each allegation contained in the preceding paragraphs.

       57.     National Review and MacDonald are engaged in trade or commerce.

       58.     The acts complained of herein occurred primarily and substantially in the

Commonwealth of Massachusetts and constitute unfair and deceptive practices or methods of

competition within the meaning of M.G.L. Ch. 93A, § 2 and 11.

       59.     MacDonald’s unfair and deceptive trade practices were knowing and willful.

       60.     As a result of MacDonald’s actions as alleged herein, National Review has

suffered and is likely to suffer a loss of money.

       61.     As a result of MacDonald’s violations of Chapter 93A, National Review is

entitled to damages in an amount to be proven at trial, which amount may be doubled or trebled,

and an award of reasonable attorneys’ fees and costs as provided by statute.
                                                    9
         Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 10 of 11



       62.     By reason of the foregoing, National Review has been damaged and is suffering,

and will continue to suffer, irreparable harm, and is entitled to immediate injunctive relief and

damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, National Review respectfully asks the Court to enter judgment for it on

all counts against MacDonald and to grant National Review the following relief:

       1.      Preliminary and permanent injunctions preventing MacDonald and his agents,

affiliates, successors, assigns, and all those in privity or acting in concert with him, from using

National Review’s marks or any names that may be considered confusingly similar to them, in

connection with news and commentary services, or from any other uses that are likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection or association of

MacDonald with National Review, or as to the origin, sponsorship, or approval of MacDonald’s

services or commercial activities by National Review;

       2.      Preliminary and permanent injunctions enjoining MacDonald from doing business

under the name Nationalist Review or NR;

       3.      Order MacDonald to account and pay over to National Review all gains and

profits it derived from the use of Nationalist Review or NR in violation of National Review’s

trademark rights, pursuant to 15 U.S.C §1117, M. G. L. Ch. 93A , and other applicable law;

       4.      Order MacDonald to pay National Review the damages which National Review

has sustained by reason of the conduct alleged herein;

       5.      Order MacDonald to pay damages totaling three times the compensatory damages

for its willful and intentional misconduct as provided in 15 U.S.C. §1117, M.G.L. Ch. 93A, and

other applicable law;
                                                 10
           Case 1:20-cv-11968-RGS Document 1 Filed 10/30/20 Page 11 of 11



          6.     Allow National Review permission to elect, prior to final judgment, statutory

damages as its recovery rather than actual damages and profits as provided in 15 U.S.C. §1117;

          7.     Order MacDonald to pay pre-judgment interest on National Review’s damages as

provided in 15 U.S.C. §1117, M. G. L. Ch. 93A, and other applicable law;

          8.     Order MacDonald to pay the costs of this action as provided in 15 U.S.C. §1117,

M. G. L. Ch. 93A, and other applicable law;

          9.     Order MacDonald to pay National Review’s attorneys’ fees as provided by 15

U.S.C. §1117, M. G. L. Ch. 93A, and other applicable law; and

          10.    Grant such further relief as is just and proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, National Review demands a jury trial of

any issues in this action so triable.

Date: October 30, 2020                          Respectfully submitted,

                                                NATIONAL REVIEW, INC.,

                                                By its attorneys,

                                                /s/ Joel R. Leeman
                                                Kerry L. Timbers (BBO #552293)
                                                Joel R. Leeman (BBO #292070)
                                                SUNSTEIN LLP
                                                100 High Street
                                                Boston, MA 02110
                                                (617) 443-9292
                                                ktimbers@sunsteinlaw.com
                                                jleeman@sunsteinlaw.com



3294187




                                                   11
